507Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.
Applicant’s election without traverse of Species III in the reply filed on 2/28/2022 is acknowledged.
Claims 1-5 are being treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers (US 2009/0272007).
Regarding Claim 1, Beers discloses an article of footwear (Figures 1-6 & 22-26), comprising: an insole (104 and/or 1799); an upper (102) configured to form a space between the upper and the insole configured to admit and secure a foot of a wearer (Figures 1-3, Para. 84); and a rotatable conveyor element (2232 and 2204), seated in at least one of the insole and the upper (Figures 22-26), 
Regarding Claim 2, Beers discloses the collar mechanism comprises a wheel (2232).  
Regarding Claim 3, Beers discloses the collar mechanism further comprises a flexible tube (2204, Para. 173) extending around at least a portion of the collar, wherein the wheel is secured within the tube (Figures 22-26).   
Regarding Claim 5, Beers discloses the upper forms a sock section (section shown in Figures 22 & 23) and wherein the collar mechanism is coupled to the sock section (Figures 1-6 & 22-26) and configured to cause the sock section to extend and retract as the wheel turns (Figures 22-26 & Para. 166 & 173).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beers (US 2009/0272007).
Regarding Claim 4, Beers discloses the collar mechanism further comprises a coating (2209 or 250) around the flexible tube (Figures 24-26).  Beers does not specifically disclose the coating comprised of at least one of: latex or a polymer. It, however, would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the coating as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using latex or a polymer would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/           Primary Examiner, Art Unit 3732